Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 1 of 17 Page ID #:262




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 CHRISTOPHER L. CHESTER; R.C., a              CASE NO. 2:20-cv-10844-JFW-Ex
    minor, by and through his Guardian Ad
 12 Litem, CHRISTOPHER L. CHESTER;                      DISCOVERY MATTER
 13 and H.C., a minor, by and through his         ___________
    Guardian Ad Litem, CHRISTOPHER               [PROPOSED] ORDER ON
 14 L. CHESTER,                                  STIPULATION FOR PROTECTIVE
 15              Plaintiffs,                     ORDER
 16                                              Assigned to Hon. John F. Walter and
           v.
 17                                              Magistrate Judge Charles F. Eick
 18 COUNTY OF LOS ANGELES, a
    public entity; LOS ANGELES
 19 COUNTY SHERIFF’S
 20 DEPARTMENT, a public entity;
    ALEX VILLANUEVA, as Sheriff of
 21 the County of Los Angeles and as an
    individual; LOS ANGELES COUNTY
 22 FIRE DEPARTMENT, a public entity;
 23 and DOES 1-10, inclusive,
 24              Defendants.
 25
 26
 27
 28
      .1                                                        Case No. 2:20-cv-10844-JFW-Ex
                          ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 2 of 17 Page ID #:263




  1 1.      A.    PURPOSES AND LIMITATIONS
  2         Discovery in this action is likely to involve production of confidential,
  3 proprietary, or private information for which special protection from public
  4 disclosure and from use for any purpose other than prosecuting this litigation may
  5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6 enter the following Stipulated Protective Order. The parties acknowledge that this
  7 Order does not confer blanket protections on all disclosures or responses to
  8 discovery and that the protection it affords from public disclosure and use extends
  9 only to the limited information or items that are entitled to confidential treatment
 10 under the applicable legal principles. The parties further acknowledge, as set forth
 11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 12 file confidential information under seal. Rather, this Court’s Standing Order (Dkt.
 13 14) and Civil Local Rule 79-5 sets forth the procedures that must be followed and
 14 the standards that will be applied when a party seeks permission from the court to
 15 file material under seal.
 16         B.    GOOD CAUSE STATEMENT
 17         This action is likely to involve confidential personal data and personnel
 18 records for which special protection from public disclosure and from use for any
 19 purpose other than prosecution of this action is warranted. Such confidential
 20 materials and information may consist of, among other things, personal contact
 21 information of public figures, personal medical information, graphic photos and/or
 22 recordings of deceased individuals, and other confidential information otherwise
 23 generally unavailable to the public, or which may be privileged or otherwise
 24 protected from disclosure under state or federal statutes, court rules, case decisions,
 25 or common law. In addition, although Plaintiffs disagree and reserve all rights, the
 26 County of Los Angeles believes that certain personnel and administrative
 27 investigation files contain confidential or official information and/or implicate third-
 28 party privacy rights.
      .1
                                                2                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 3 of 17 Page ID #:264




  1         Accordingly, to expedite the flow of information, to facilitate the prompt
  2 resolution of disputes over confidentiality of discovery materials, to adequately
  3 protect information the parties are entitled to keep confidential, to ensure that the
  4 parties are permitted reasonable necessary uses of such material in preparation for
  5 and in the conduct of trial, to address their handling at the end of the litigation, and
  6 serve the ends of justice, a protective order for such information is justified in this
  7 matter. It is the intent of the parties that information will not be designated as
  8 confidential for tactical reasons and that nothing be so designated without a good
  9 faith belief that it has been maintained in a confidential, non-public manner, and
 10 there is good cause why it should not be part of the public record of this case.
 11 2.      DEFINITIONS
 12         2.1   Action: Christopher L. Chester v. County of Los Angeles, et al., Case
 13 No. 2:20-cv-10844-JFW-E.
 14         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 15 of information or items under this Order.
 16         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 17 how it is generated, stored or maintained) or tangible things that qualify for
 18 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 19 the Good Cause Statement.
 20         2.4   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
 21 Items: Extremely sensitive CONFIDENTIAL information (regardless of how it is
 22 generated, stored or maintained) or tangible things, the disclosure of which to
 23 another Party or Non-Party would create a substantial risk of serious financial or
 24 other injury that cannot be avoided by less restrictive means.
 25         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
 26 their support staff).
 27
 28
      .1
                                                3                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 4 of 17 Page ID #:265




  1         2.6   Designating Party: a Party or Non-Party that designates information or
  2 items that it produces in disclosures or in responses to discovery as
  3 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
  4         2.7   Disclosure or Discovery Material: all items or information, regardless
  5 of the medium or manner in which it is generated, stored, or maintained (including,
  6 among other things, testimony, transcripts, and tangible things), that are produced or
  7 generated in disclosures or responses to discovery in this matter.
  8         2.8   Expert: a person with specialized knowledge or experience in a matter
  9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 10 an expert witness or as a consultant in this Action.
 11         2.9   House Counsel: attorneys who are employees of a party to this Action.
 12 House Counsel does not include Outside Counsel of Record or any other outside
 13 counsel.
 14         2.10 Non-Party: any natural person, partnership, corporation, association, or
 15 other legal entity not named as a Party to this action.
 16         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 17 to this Action but are retained to represent or advise a party to this Action and have
 18 appeared in this Action on behalf of that party or are affiliated with a law firm which
 19 has appeared on behalf of that party, and includes support staff.
 20         2.12 Party: any party to this Action, including all of its officers, directors,
 21 employees, consultants, retained experts, and Outside Counsel of Record (and their
 22 support staffs).
 23         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 24 Discovery Material in this Action.
 25         2.14 Professional Vendors: persons or entities that provide litigation support
 26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 28 and their employees and subcontractors.
      .1
                                               4                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 5 of 17 Page ID #:266




  1         2.15 Protected Material: any Disclosure or Discovery Material that is
  2 designated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
  3 ONLY.”
  4         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  5 from a Producing Party.
  6         2.17 Testimony: all depositions, declarations, or other testimony taken or
  7 used in this Proceeding.
  8 3.      SCOPE
  9         The protections conferred by this Stipulation and Order cover not only
 10 Protected Material (as defined above), but also (1) any information copied or
 11 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 12 compilations of Protected Material; and (3) any testimony, conversations, or
 13 presentations by Parties or their Counsel that might reveal Protected Material.
 14         Any use of Protected Material at trial shall be governed by the orders of the
 15 trial judge. This Order does not govern the use of Protected Material at trial.
 16 4.      DURATION
 17         Even after final disposition of this litigation, the confidentiality obligations
 18 imposed by this Order shall remain in effect until a Designating Party agrees
 19 otherwise in writing or a court order otherwise directs. Final disposition shall be
 20 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 21 or without prejudice; and (2) final judgment herein after the completion and
 22 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 23 including the time limits for filing any motions or applications for extension of time
 24 pursuant to applicable law.
 25 5.      DESIGNATING PROTECTED MATERIAL
 26         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 27 Each Party or Non-Party that designates information or items for protection under
 28 this Order must take care to limit any such designation to specific material that
      .1
                                               5                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 6 of 17 Page ID #:267




  1 qualifies under the appropriate standards. The Designating Party must designate for
  2 protection only those parts of material, documents, items, or oral or written
  3 communications that qualify so that other portions of the material, documents,
  4 items, or communications for which protection is not warranted are not swept
  5 unjustifiably within the ambit of this Order.
  6         Mass, indiscriminate, or routinized designations are prohibited. Designations
  7 that are shown to be clearly unjustified or that have been made for an improper
  8 purpose (e.g., to unnecessarily encumber the case development process or to impose
  9 unnecessary expenses and burdens on other parties) may expose the Designating
 10 Party to sanctions.
 11         If it comes to a Designating Party’s attention that information or items that it
 12 designated for protection do not qualify for protection, that Designating Party must
 13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 14         5.2   Manner and Timing of Designations. Except as otherwise provided in
 15 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 17 under this Order must be clearly so designated before the material is disclosed or
 18 produced.
 19         Designation in conformity with this Order requires:
 20         (a)   for information in documentary form (e.g., paper or electronic
 21 documents, but excluding transcripts of depositions or other pretrial or trial
 22 proceedings), that the Producing Party affix at a minimum, the legend
 23 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or
 24 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “AEO legend”), to
 25 each page that contains protected material. If only a portion or portions of the
 26 material on a page qualifies for protection, the Producing Party also must clearly
 27 identify the protected portion(s) (e.g., by making appropriate markings in the
 28 margins).
      .1
                                               6                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 7 of 17 Page ID #:268




  1           A Party or Non-Party that makes original documents available for inspection
  2 need not designate them for protection until after the inspecting Party has indicated
  3 which documents it would like copied and produced. During the inspection and
  4 before the designation, all of the material made available for inspection shall be
  5 deemed “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting
  6 Party has identified the documents it wants copied and produced, the Producing
  7 Party must determine which documents, or portions thereof, qualify for protection
  8 under this Order. Then, before producing the specified documents, the Producing
  9 Party must affix the “CONFIDENTIAL legend” or the “AEO legend” to each page
 10 that contains Protected Material. If only a portion or portions of the material on a
 11 page qualifies for protection, the Producing Party also must clearly identify the
 12 protected portion(s) (e.g., by making appropriate markings in the margins).
 13           (b)   for testimony given in depositions that the Designating Party may
 14 either:
 15                 (i)    identify on the record, before the close of the deposition, all
 16 CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY Testimony,
 17 by specifying all portions of the Testimony that qualify as CONFIDENTIAL or
 18 CONFIDENTIAL—ATTORNEYS’ EYES ONLY; and/or
 19                 (ii)   provisionally designate on the record, before the close of the
 20 deposition, the entirety of the Testimony at the deposition as CONFIDENTIAL or
 21 CONFIDENTIAL—ATTORNEYS’ EYES ONLY, with the right to identify
 22 specific portions of the Testimony as CONFIDENTIAL or CONFIDENTIAL—
 23 ATTORNEYS’ EYES ONLY within 30 days following electronic receipt of an
 24 electronic version of the deposition transcript. If the designating party does not
 25 identify specific portions of the Testimony for designation within 30 days of
 26 electronic receipt of an electronic version of the deposition transcript, the entirety of
 27 the testimony shall be de-designated and no longer treated as CONFIDENTIAL or
 28 CONFIDENTIAL—ATTTORNEYS’ EYES ONLY. In circumstances where
      .1
                                                7                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 8 of 17 Page ID #:269




  1 portions of the deposition Testimony are designated for protection, the transcript
  2 pages containing CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES
  3 ONLY Information may be separately bound by the court reporter, who must affix
  4 to the top of each page the legend “CONFIDENTIAL” or “CONFIDENTIAL-
  5 ATTORNEYS’ EYES ONLY” as instructed by the Designating Party. .
  6         (c)   for information produced in some form other than documentary and for
  7 any other tangible items, that the Producing Party affix in a prominent place or the
  8 exterior of the container or containers in which the information is stored the
  9 “CONFIDENTIAL legend” or “AEO legend.” If only a portion or portions of the
 10 information warrants protection, the Producing Party, to the extent practicable, shall
 11 identify the protected portion(s).
 12         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13 failure to designate qualified information or items does not, standing alone, waive
 14 the Designating Party’s right to secure protection under this Order for such material.
 15 Upon timely correction of a designation, the Receiving Party must make reasonable
 16 efforts to assure that the material is treated in accordance with the provisions of this
 17 Order.
 18 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 20 designation of confidentiality at any time that is consistent with the Court’s
 21 Scheduling Order.
 22         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 23 resolution process under Local Rule 37.1 et seq.
 24         6.3   The burden of persuasion in any such challenge proceeding shall be on
 25 the Designating Party. Frivolous challenges, and those made for an improper
 26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 27 parties) may expose the Challenging Party to sanctions. Unless the Designating
 28 Party has waived or withdrawn the confidentiality designation, all parties shall
      .1
                                               8                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 9 of 17 Page ID #:270




  1 continue to afford the material in question the level of protection to which it is
  2 entitled under the Producing Party’s designation until the Court rules on the
  3 challenge.
  4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5          7.1   Basic Principles. A Receiving Party may use Protected Material that is
  6 disclosed or produced by another Party or by a Non-Party in connection with this
  7 Action only for prosecuting, defending, or attempting to settle this Action. Such
  8 Protected Material may be disclosed only to the categories of persons and under the
  9 conditions described in this Order. When the Action has been terminated, a
 10 Receiving Party must comply with the provisions of section 13 below (FINAL
 11 DISPOSITION).
 12          Protected Material must be stored and maintained by a Receiving Party at a
 13 location and in a secure manner that ensures that access is limited to the persons
 14 authorized under this Order.
 15          7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 16 otherwise ordered by the court or permitted in writing by the Designating Party, a
 17 Receiving Party may disclose any information or item designated
 18 “CONFIDENTIAL” only to:
 19          (a)   the Receiving Party’s Outside Counsel of Record in this Action
 20 (including support staff and outside copying and data hosting providers), who are
 21 directly assisting Outside Counsel of Record in the preparation of this Action for
 22 trial;
 23          (b)   the officers, directors, and employees (including House Counsel) of the
 24 Receiving Party to whom disclosure is reasonably necessary for this Action;
 25          (c)   Plaintiffs’ advisers;
 26          (d)   Experts (as defined in this Order) of the Receiving Party to whom
 27 disclosure is reasonably necessary for this Action and who have signed the
 28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
      .1
                                               9                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 10 of 17 Page ID #:271




   1          (e)   the court and its personnel;
   2          (f)   court reporters and their staff;
   3          (g)   professional jury or trial consultants, mock jurors, and Professional
   4 Vendors to whom disclosure is reasonably necessary for this Action and who have
   5 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6          (h)   the author or recipient of a document containing the information or a
   7 custodian or other person who otherwise possessed or knew the information;
   8          (i)   during their depositions, witnesses ,and attorneys for witnesses, in the
   9 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  10 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  11 not be permitted to keep any confidential information unless they sign the
  12 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  13 agreed by the Designating Party or ordered by the court. Pages of transcribed
  14 deposition testimony or exhibits to depositions that reveal Protected Material may
  15 be separately bound by the court reporter and may not be disclosed to anyone except
  16 as permitted under this Stipulated Protective Order; and
  17          (j)   any mediator or settlement officer, and their supporting personnel,
  18 mutually agreed upon by any of the parties engaged in settlement discussions.
  19          7.3   Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
  20 Information or Items. Unless otherwise ordered by the court or permitted in writing
  21 by the Designating Party, a Receiving Party may disclose any information or item
  22 designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
  23          (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  24 (including support staff and outside copying and data hosting providers) who are
  25 directly assisting Outside Counsel of Record in the preparation of this Action for
  26 trial;
  27
  28
       .1
                                               10                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 11 of 17 Page ID #:272




   1        (b)    Experts (as defined in this Order) of the Receiving Party to whom
   2 disclosure is reasonably necessary for this Action and who have signed the
   3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4        (c)    the court and its personnel;
   5        (d)    court reporters and their staff;
   6        (e)    professional jury or trial consultants, mock jurors, and Professional
   7 Vendors to whom disclosure is reasonably necessary for this Action and who have
   8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9        (f)    the author or recipient of a document containing the information or a
  10 custodian or other person who otherwise possessed or knew the information;
  11        (g)    during their depositions, witnesses, and attorneys for witnesses, in the
  12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  13 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  14 not be permitted to keep any confidential information unless they sign the
  15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  16 agreed by the Designating Party or ordered by the court. Pages of transcribed
  17 deposition testimony or exhibits to depositions that reveal Protected Material may
  18 be separately bound by the court reporter and may not be disclosed to anyone except
  19 as permitted under this Stipulated Protective Order; and
  20        (h)    any mediator or settlement officer, and their supporting personnel,
  21 mutually agreed upon by any of the parties engaged in settlement discussions.
  22 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  23        OTHER LITIGATION
  24        If a Party is served with a subpoena or a court order issued in other litigation
  25 that compels disclosure of any information or items designated in this Action as
  26 “CONFIDENTIAL,” that Party must:
  27        (a)    promptly notify in writing the Designating Party. Such notification
  28 shall include a copy of the subpoena or court order;
       .1
                                              11                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 12 of 17 Page ID #:273




   1        (b)    promptly notify in writing the party who caused the subpoena or order
   2 to issue in the other litigation that some or all of the material covered by the
   3 subpoena or order is subject to this Protective Order. Such notification shall include
   4 a copy of this Stipulated Protective Order; and
   5        (c)    cooperate with respect to all reasonable procedures sought to be
   6 pursued by the Designating Party whose Protected Material may be affected.
   7        If the Designating Party timely seeks a protective order, the Party served with
   8 the subpoena or court order shall not produce any information designated in this
   9 action as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
  10 ONLY” before a determination by the court from which the subpoena or order
  11 issued, unless the Party has obtained the Designating Party’s permission. The
  12 Designating Party shall bear the burden and expense of seeking protection in that
  13 court of its confidential material and nothing in these provisions should be construed
  14 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  15 directive from another court.
  16 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  17        IN THIS LITIGATION
  18        (a)    The terms of this Order are applicable to information produced by a
  19 Non-Party in this Action and designated as “CONFIDENTIAL”
  20 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced
  21 by Non-Parties in connection with this litigation is protected by the remedies and
  22 relief provided by this Order. Nothing in these provisions should be construed as
  23 prohibiting a Non-Party from seeking additional protections.
  24        (b)     In the event that a Party is required, by a valid discovery request, to
  25 produce a Non-Party’s confidential information in its possession, and the Party is
  26 subject to an agreement with the Non-Party not to produce the Non-Party’s
  27 confidential information, then the Party shall:
  28
       .1
                                               12                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 13 of 17 Page ID #:274




   1               (1)    promptly notify in writing the Requesting Party and the Non-
   2 Party that some or all of the information requested is subject to a confidentiality
   3 agreement with a Non-Party;
   4               (2)    promptly provide the Non-Party with a copy of the Stipulated
   5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   6 specific description of the information requested; and
   7               (3)    make the information requested available for inspection by the
   8 Non-Party, if requested.
   9         (c)   If the Non-Party fails to seek a protective order from this court within
  10 14 days of receiving the notice and accompanying information, the Receiving Party
  11 may produce the Non-Party’s confidential information responsive to the discovery
  12 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  13 not produce any information in its possession or control that is subject to the
  14 confidentiality agreement with the Non-Party before a determination by the court.
  15 Absent a court order to the contrary, the Non-Party shall bear the burden and
  16 expense of seeking protection in this court of its Protected Material.
  17 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  19 Protected Material to any person or in any circumstance not authorized under this
  20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  21 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  22 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  23 persons to whom unauthorized disclosures were made of all the terms of this Order,
  24 and (d) request such person or persons to execute the “Acknowledgment and
  25 Agreement to Be Bound” that is attached hereto as Exhibit A.
  26
  27
  28
       .1
                                              13                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 14 of 17 Page ID #:275




   1 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2         PROTECTED MATERIAL
   3         The production, whether inadvertent or otherwise, of any Discovery Material
   4 which a party or third party later claims in good faith should not have been produced
   5 because of a privilege, including but not limited to the attorney-client privilege or
   6 work product doctrine (“Privileged Discovery Material”), will not be deemed to
   7 have waived any privilege for the Privileged Discovery Material in this matter or
   8 any other federal or state proceeding. If the Producing Party or third party notifies
   9 the Receiving Party that Privileged Discovery Material has been produced, the
  10 receiving party shall promptly destroy the Privileged Discovery Material or return
  11 the Privileged Discovery Material to the Producing Party or third party. The
  12 Receiving Party shall delete the Privileged Discovery Material (and all paper and
  13 electronic copies) from any systems used to house the documents, including
  14 document review databases, e-rooms, and any other location that stores the
  15 documents. The Receiving Party may move the Court for an order compelling
  16 production of the Privileged Discovery Material, which shall be filed under seal, and
  17 the motion shall not assert as a ground for entering such an order the fact or
  18 circumstances of the production. The Receiving Party may make no use of the
  19 Privileged Discovery Material during any aspect of this matter or any other matter,
  20 including in depositions or at trial, unless the documents are later designated by a
  21 court as not privileged or protected. This Order shall be interpreted to provide the
  22 maximum protection allowed by Federal Rule of Evidence 502(d), and other
  23 applicable laws and regulations.
  24 12.     PHOTOS OF HUMAN REMAINS
  25         Discovery in this matter may involve graphic photographs or video of human
  26 remains. If any Party discovers photographs or video of human remains that are
  27 responsive to a discovery request, the Party shall, in order to protect the dignity of the
  28 deceased individual and the privacy of the deceased individual’s family members, meet
       .1
                                               14                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 15 of 17 Page ID #:276




   1 and confer with all other parties prior to any production of such material and reach
   2 agreement on an appropriate method for handling and producing the material.
   3 13.     MISCELLANEOUS
   4         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   5 person to seek its modification by the Court in the future.
   6         13.2 Right to Assert Other Objections. By stipulating to the entry of this
   7 Protective Order no Party waives any right it otherwise would have to object to
   8 disclosing or producing any information or item on any ground not addressed in this
   9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  10 ground to use in evidence of any of the material covered by this Protective Order.
  11         13.3 Filing Protected Material. A Party that seeks to file under seal any
  12 Protected Material must comply with the Court’s Standing Order (Dkt. 14) and Civil
  13 Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
  14 court order authorizing the sealing of the specific Protected Material at issue. If a
  15 Party’s request to file Protected Material under seal is denied by the court, then the
  16 Receiving Party may file the information in the public record unless otherwise
  17 instructed by the court.
  18 14.     FINAL DISPOSITION
  19         After the final disposition of this Action, as defined in paragraph 4, within 60
  20 days of a written request by the Designating Party, each Receiving Party must return
  21 all Protected Material to the Producing Party or destroy such material. As used in
  22 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  23 summaries, and any other format reproducing or capturing any of the Protected
  24 Material. Whether the Protected Material is returned or destroyed, the Receiving
  25 Party must submit a written certification to the Producing Party (and, if not the same
  26 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  27 (by category, where appropriate) all the Protected Material that was returned or
  28 destroyed and (2) affirms that the Receiving Party has not retained any copies,
       .1
                                               15                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 16 of 17 Page ID #:277




   1 abstracts, compilations, summaries or any other format reproducing or capturing any
   2 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   3 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   5 reports, attorney work product, and consultant and expert work product, even if such
   6 materials contain Protected Material. Any such archival copies that contain or
   7 constitute Protected Material remain subject to this Protective Order as set forth in
   8 Section 4 (DURATION).
   9 15.    Any violation of this Order may be punished by any and all appropriate measures
  10 including, without limitation, contempt proceedings and/or monetary sanctions.
  11
  12 IT IS SO ORDERED.
  13
  14
                 March 10, 2021                      /s/ Charles F. Eick
  15 DATED: __________________
                                                 HONORABLE CHARLES F. EICK
  16
                                                 United States District Court Magistrate
  17                                             Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       .1
                                              16                 Case No. 2:20-cv-10844-JFW-Ex
                           ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-10844-JFW-E Document 40 Filed 03/10/21 Page 17 of 17 Page ID #:278




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3 I,     _____________________________            [print   or   type    full    name],    of
   4 _________________ [print or type full address], declare under penalty of perjury that I
   5 have read in its entirety and understand the Stipulated Protective Order that was issued
   6 by the United States District Court for the Central District of California on [date] in the
   7 case of Christopher L. Chester v. County of Los Angeles, et al., Case No. 2:20-cv-
   8 10844-JFW-E. I agree to comply with and to be bound by all the terms of this
   9 Stipulated Protective Order and I understand and acknowledge that failure to so comply
  10 could expose me to sanctions and punishment in the nature of contempt. I solemnly
  11 promise that I will not disclose in any manner any information or item that is subject to
  12 this Stipulated Protective Order to any person or entity except in strict compliance with
  13 the provisions of this Order. I further agree to submit to the jurisdiction of the United
  14 States District Court for the Central District of California for the purpose of enforcing
  15 the terms of this Stipulated Protective Order, even if such enforcement proceedings
  16 occur after termination of this action. I hereby appoint __________________________
  17 [print or type full name] of _______________________________________ [print or
  18 type full address and telephone number] as my California agent for service of process in
  19 connection with this action or any proceedings related to enforcement of this Stipulated
  20 Protective Order.
  21 Date: ______________________________________
  22 City and State where sworn and signed: _________________________________
  23
  24 Printed name: ___________________________
  25
  26         Signature: ______________________________
  27
  28
       .1
                                               17                 Case No. 2:20-cv-10844-JFW-Ex
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
